                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

PHILIP CAPPS,                               §
                                            §
                 Plaintiff,                 §                       1:19-CV-990
vs.                                         §      CIVIL ACTION NO. ____________
                                            §
INTERNATIONAL BUSINESS                      §
MACHINES CORPORATION,                       §
                                            §
                 Defendant.                 §



              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND



          Plaintiff, Philip Capps, complains of Defendant, International Business

Machines Corporation (IBM), under the Age Discrimination in Employment Act

(ADEA)1 and Texas Labor Code Chapter 21 as follows:

                                           I.

                                        Parties

      1. Plaintiff, Philip Capps, is an individual residing in the Western District of

      Texas. He was born in 1967.

      2. Defendant, International Business Machines Corporation, is a New York

      corporation with its principal office at 1 New Orchard Road, Armonk, New




1   29 U.S.C. §§ 621-634 (2000).


Plaintiff’s Original Complaint and Jury Demand – Page 1
   York 10504-1722. IBM does business in the Western District of Texas and

   maintains an office at 11501 Burnet Road, Austin, Travis County, Texas

   78758. It may be served with citation by serving its registered agent, CT

   Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                         II.

                             Jurisdiction and Venue

   3. This Court has jurisdiction over Mr. Capps’s claims under 28 U.S.C. §

   1331, and 29 U.S.C. § 626.

   4. A substantial portion of the acts and omissions giving rise to Mr.

   Capps’s claims occurred at IBM’s location in Travis County. Venue is proper

   in this district and division under 28 U.S.C. § 1391(b) and (c).

                                         III.

                   Exhaustion of Administrative Remedies

   5. Mr. Capps timely dual-filed his Charge of Discrimination with the Equal

   Employment Opportunity Commission and Texas Workforce Commission

   on June 19, 2019. On July 15, 2019, the Equal Employment Opportunity

   Commission issued a Right to Sue to Mr. Capps.




Plaintiff’s Original Complaint and Jury Demand – Page 2
                                         IV.

                 IBM’s Systemic Age Discrimination Problem

   6. This case involves IBM’s age discrimination against Mr. Capps, and,

   make no mistake, IBM has a significant age discrimination problem. For the

   last several years, under CEO Ginni Rometty’s tenure, it has expended

   considerable resources deliberately pivoting towards a more youthful

   brand identify and workforce focused on “millennials” and the potential

   “billions” of dollars in sales that IBM determined “millennials” represented.

  7. IBM, however, had more than an infatuation with “millennials;” it

  seemed obsessed with their potential business and how to get it. IBM

  aggressively spoke about “capturing the hearts, minds, and most

  importantly, wallets of the millennial generation ….” And, who did IBM see

  as the key to unlocking these “billions” in sales?

       Your millennial employees are your most valuable and accessible
       asset when it comes to successfully marketing your business to
       the millennial generation.

  The strategy was simple: hire a millennial workforce to appeal to millennial

  consumers.

   8. Yet, while IBM increasingly focused on appealing to younger workers in

   pursuit of younger consumers, it trampled the civil rights of its current

   workforce over the age of forty. Mr. Capps – born in 1967 – is one of those


Plaintiff’s Original Complaint and Jury Demand – Page 3
   workers. IBM terminated Mr. Capps because of his age. Although he was

   the most successful salesperson in his group, he was not the “millennial

   employee” that IBM considered the “most valuable and accessible asset

   when it comes to successfully marketing your business to the millennial

   generation.” Consequently, IBM terminated Mr. Capps’s employment

   based on his age, but under the cover of a pretext.

   9. Mr. Capps sells enterprise software with a very long lead time - eighteen

   to sixty months. Incentive Compensation Management/Sales Performance

   Management (ICM/SPM) is a little-known solution; few organizations seek

   out ICM. The majority of an ICM salesperson’s time, therefore, is spent

   developing business, including, but not limited to, building relationships

   across various departments within an enterprise; educating sales

   prospects about the product; learning a prospect’s business to understand

   its needs; forming the business value (business case and ROI); establishing

   the evaluation and purchasing process, budget, and resources. All of this

   highly specific, time consuming work must occur before a purchasing cycle

   that usually includes an RFP, security evaluations, pricing negotiations,

   implementation and services scopes of work, legal negotiations, and

   contracting.    In addition, ICM is a very complex enterprise software

   requiring many integrations into client’s systems (HR, ERP, CRM, Payroll,


Plaintiff’s Original Complaint and Jury Demand – Page 4
   Sales, Finance, Business Intelligence, Analytics/Reporting, Territory

   Management, Hierarchy management, Custom or inhouse built systems,

   etc.) and processes. Because the ICM solution spans across many of an

   business’s different areas, departments and managers, the salesperson

   must sell to and earn buy-in from lots of parties across the whole

   organization (e.g., IT, HR, Payroll, Sales, Sales Operations, Compliance,

   Finance, Senior Leadership from each area/department, etc). This is why

   ICM takes eighteen to sixty months to close.

   10. And, Mr. Capps was very successful closing this business. His sales

   numbers prove it. In the first half of 2016, his business quota was

   $466,647.00, but he closed $2,2350,000, which is 503.6% of his quota.

   Similarly, in the second half of 2016, his business quota was $300,000.00,

   but he closed $864,674.00, which is 288% of quota. He expected his

   remarkable success to continue.

   11. But, in 2017, IBM forced a massive change on its salesforce. Instead of

   geographic territories, it moved to align sellers by vertical markets (e.g.,

   Insurance, Banking Telcom, Life Sciences, etc.). Although this realignment

   affected many IBM ICM salespeople, it severely impacted Mr. Capps’s sales

   because he had been in this group longer than all his affected peers, and,

   consequently, he was farther into the eighteen to sixty month sales cycle


Plaintiff’s Original Complaint and Jury Demand – Page 5
   on more deals. IBM’s change forced him to relinquish more than ten in-

   process deals to other IBM employees. Essentially, he was starting over on

   deals with eighteen to sixty month lead times.

   12. Despite this IBM-imposed setback, Mr. Capps began diligently

   rebuilding his deal pipeline. His sales numbers were predictably and

   understandably lower in 2017 and 2018 because of the long lead time on

   new deals. By 2019, however, Mr. Capps was again closing deals at a

   significant rate – he was 684% over quota in the first half of 2019, and his

   second half looked very promising as he was on the brink of closing a

   number of very large deals that – under his compensation plan – would

   have earned him over $1,000,000 in commissions. But, IBM intervened.

   13. On June 14, 2019, Mr. Capps’s direct supervisor called Mr. Capps for a

   phone meeting. To his shock, Mr. Capps’s supervisor told him that IBM was

   terminating his employment as part of a Reduction in Force. When pressed

   for specifics, Mr. Capps was told that he was selected for poor sales

   performance. But, this was a pretext for age discrimination, because Mr.

   Capps was an incredible 684% above quota, significantly outperforming all

   of his peers over the last nine months at the time they claimed he was

   performing poorly. Further, he was on a similar trajectory for the year’s

   second half.


Plaintiff’s Original Complaint and Jury Demand – Page 6
   14. When he pointed this out, IBM changed its reason and provided a new

   one – it was investing in other parts of its business and shifting resources

   there. This is also a pretext because Mr. Capps worked in sales for the very

   areas IBM was supposedly shifting resources into. In fact, IBM was not

   investing in other areas, it was – instead – investing in a younger workforce

   while terminating its older workers under various pretexts.

   15. Finally, IBM changed its reasoning yet again. This time it provided some

   sort of wholly subject matrix for comparing Mr. Capps to three unknown

   employees in his group. At this time, IBM had already offered two previous

   pretexts; the faux matrix was merely its effort to re-engineer a plausible –

   but wholly untrue – non-discriminatory reason for terminating him.

   16. As a result of IBM’s discrimination against him, Mr. Capps lost over

   $1,000,000 in commissions and was forced to start over again.

                                          V.

                Age Discrimination in Employment Act Claim

   17. Mr. Capps repeats and re-alleges the allegations contained Paragraphs

   6 to 16 as if fully stated here.

   18. Mr. Capps has satisfied all jurisdictional prerequisites in connection with

   his ADEA claim.




Plaintiff’s Original Complaint and Jury Demand – Page 7
   19. IBM’s actions constitute intentional age discrimination in violation of the

   ADEA. Specifically, IBM abruptly terminated Mr. Capps as part of a focused

   effort to prune older workers from its workforce – in violation of their civil

   rights - and appeal to younger consumers. IBM terminated Mr. Capps

   because of his age.

   20. As a result of IBM’s actions, Mr. Capps has suffered and will continue to

   suffer pecuniary losses, including but not limited to lost wages and benefits

   associated with his employment. Mr. Capps will also incur legal fees for

   pursuing this action against IBM.

   21. IBM’s actions were willful. Thus, Mr. Capps is entitled to liquidated

   damages under the ADEA.

   22. Mr. Capps seeks attorney’s fees, expert witness fees, and other costs of

   suit.

                                         VI.

              Age Discrimination Under the Texas Labor Code

   23. Mr. Capps repeats and re-alleges the allegations contained Paragraphs

   6 to 16 as if fully stated here.

   24. Mr. Capps has satisfied all jurisdictional prerequisites in connection with

   his Texas Labor Code claim.




Plaintiff’s Original Complaint and Jury Demand – Page 8
   25. IBM’s actions constitute intentional age discrimination in violation of

   Texas Labor Code Chapter 21. Specifically, IBM terminated Mr. Capps

   because of his age.

   26. As a result of IBM’s actions, Mr. Capps has suffered and will continue to

   suffer pecuniary losses, including but not limited to, lost wages and

   benefits associated with his employment.

   27. Additionally, Mr. Capps has suffered and expects to suffer non-

   pecuniary losses, including, but not limited to, humiliation, damage to

   personal and professional reputation, undue stress, anxiety, and other

   non-pecuniary losses.

   28. IBM has acted and continues to act with malice and reckless

   indifference to Mr. Capps’s state-protected rights, and, thus, he is entitled

   to punitive damages under the Texas Labor Code.

   29. IBM’s actions were willful. Thus, Mr. Capps is entitled to liquidated

   damages.

   30. Mr. Capps seeks attorney’s fees and costs of suit.

                                         VII.

                              Request for Jury Trial

   31. Mr. Capps respectfully requests that this matter be tried before a jury.




Plaintiff’s Original Complaint and Jury Demand – Page 9
                                        VIII.

                                 Prayer for Relief

   32. Mr. Capps respectfully requests that he have a judgment against IBM

   awarding him the following damages:

          a. Back pay, including but not limited to, lost wages and

              employment benefits;

          b. Equitable relief necessary to place Mr. Capps in the position he

              would have held but for IBM’s discriminatory treatment, and if

              this is not feasible, then front pay;

          c. Actual damages;

          d. Liquidated damages in the maximum amount allowed by law;

          e. Compensatory and punitive damages in the maximum amount

              allowed by law;

          f. Prejudgment and post-judgment interest;

          g. Attorney’s fees, expert witness fees, and costs of suit; and

          h. Any further legal and equitable relief he is entitled to.




Plaintiff’s Original Complaint and Jury Demand – Page 10
                                                  Respectfully submitted,

                                                  /s/ Justin L. Jeter
                                                  ______________________
                                                  Justin L. Jeter
                                                  State Bar No. 24012910
                                                  JETER MELDER, llp
                                                  1111 S. Akard Street, Suite 100
                                                  Dallas, Texas 75215
                                                  Telephone: 214.699.4758
                                                  Facsimile: 214.593.3663
                                                  Email: justin@jetermelder.com

                                                  ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Complaint and Jury Demand – Page 11
